Citation Nr: 1011679	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  03-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to August 27, 2002, 
for the grant of entitlement to nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to August 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted entitlement to nonservice-
connected pension benefits, effective August 27, 2002.  The 
Veteran filed a notice of disagreement in October 2002 
stating that he should receive retroactive payments for his 
pension benefits.

When this case was before the Board in April 2005, it was 
remanded for further development.  It is now before the Board 
for further appellate action.

The Veteran requested a Board hearing in his October 2003 VA 
Form 9.  The hearing was scheduled for June 9, 2004.  The 
address the Veteran listed on his Form 9 was a Rochester, 
Michigan address.  Shortly thereafter, in January 2004, the 
Veteran informed the VA that his current address was in 
Phoenix, Arizona.  The Veteran was sent notice of the Board 
hearing in two letters dated in May 2004.  Both letters were 
mailed to the Phoenix, Arizona address and were not returned 
as undeliverable.  It was not until March 2006 that the RO 
was informed that the Veteran currently lived in Rochester, 
Michigan.  The Board finds that notice was sent to the 
Arizona address as requested by the Veteran and the letters 
were not returned as undeliverable.  For these reasons, the 
Board finds that the Veteran was notified of the hearing.  
The Veteran failed to report for the hearing.  To the Board's 
knowledge, the Veteran has offered no explanation as to why 
he was unable to appear for the scheduled hearing, and he has 
since made no request for another hearing for this issue.  
Accordingly, the Board will proceed to a decision on this 
appeal, as if the Veteran's hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009). 


FINDINGS OF FACT

1.  The Veteran was notified in December 1998 of a December 
1998 rating decision which denied entitlement to nonservice-
connected pension benefits.  Because the Veteran did not 
appeal that decision, it is final. 

2.  The Veteran's recent claim for nonservice-connected 
pension benefits was received on August 27, 2002.  


CONCLUSIONS OF LAW

1.  The December 1998 rating decision denying pension 
benefits, of which the Veteran was notified in December 1998, 
and which was not appealed, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2009).

2. The criteria for an effective date prior to August 27, 
2002, for non-service-connected pension benefits are not met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(1)(ii)(B) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2008) defines VA's 
duty to notify and assist the claimant in the development of 
a claim.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements require VA to notify the claimant of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The U.S. Court of Appeals 
for the Federal Circuit and the U.S. Court of Appeals for 
Veterans Claims have held that once a claim is granted, the 
claim is substantiated and additional VCAA notice is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, VCAA notice requirements are satisfied in the 
matter of an effective date claim flowing downstream from the 
appeal of a rating decision granting pension benefits.
Despite this, the Board notes that pursuant to an April 2005 
Board remand, the Veteran was sent notice elements outlined 
in Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent on April 28, 2005.  The Veteran 
also informed of the fourth or fifth Dingess elements in this 
letter.   He was notified of what the evidence must show to 
support a claim for earlier effective date.  

As the Veteran has moved several times during the course of 
this appeal, it is important to note that the Appeals 
Management Center called the Veteran's phone number, spoke 
the Veteran's mother and was informed that the Rochester, 
Michigan address was the Veteran's most current mailing 
address.  The April 28, 2005 letter was sent to this mailing 
address and was not returned to the RO as undeliverable.  In 
a July 2006 statement, the Veteran provided the Rochester, 
Michigan address as his current address.  For these reasons, 
the Board finds that there is sufficient evidence that the 
Veteran's received the April 28, 2005 letter.

The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claim for an earlier 
effective date.  He has provided argument as to why he 
warrants an earlier effective date.  In sum, the Board finds 
no evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

II.  Entitlement to an effective date prior to August 27, 
2002, for the grant of entitlement to nonservice-connected 
pension benefits.

The Veteran asserts that the effective date for the grant of 
pension benefits should go back to when he filed a claim for 
benefits back in 1978.

The Veteran's claims file shows that the Veteran filed 
multiple claims for entitlement to service connection for his 
disabilities as well as pension for  nonservice-connected 
disabilities.  Ultimately, the Veteran appealed his claim for 
permanent and total disability rating for pension purposes to 
the Board of Veteran's appeals.  In April 1989, a Board 
decision denied the Veteran's claims for service connection 
for an acquired psychiatric disorder as well as a permanent 
and total disability rating based on pension purposes.  The 
Veteran submitted another claim for service connection for a 
psychiatric disability and pension in July 1990.  This claim 
was again denied in November 1990.  In November 1990, 
November 1993 and December 1993, the Veteran submitted claims 
for compensation and pension.  The RO denied his claim in a 
June 1994 decision.  In July 1998, the Veteran filed a claim 
for compensation and pension.  In October 1998, the Veteran 
notified the RO that his new address was in Phoenix, Arizona.  
The RO denied the Veteran's claim for nonservice-connected 
pension and extraschedular entitlement to pension in December 
1998 and notified the Veteran of this decision in a December 
1998 letter that was mailed to the Phoenix, Arizona address.  
The Veteran did not appeal this decision.    

On August 27, 2002, The Veteran filed an Income-net Worth and 
Employment Statement.  In a September 2002 decision letter, 
the RO granted disability pension benefits effective August 
27, 2002, the date of the Veteran's claim.  As stated above, 
the Veteran asserts he warrants an earlier effective date.

Unless specifically provided otherwise, the effective date of 
an award based on a claim for pension or a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  The 
implementing regulation provides that the effective date of 
pension or a reopened claim will be the date of claim or date 
entitlement arose, whichever is the later date.  38 C.F.R. § 
3.400, 3.400(b)(ii).

It is otherwise provided that if the veteran was prevented, 
by reasons of a disability, which was so incapacitating, from 
applying for pension benefits for a period of at least 30 
days beginning on the date on which he became permanently and 
totally disabled, the effective date will be the date of 
application for the benefits or the date on which he became 
permanently and totally disabled, provided that the veteran 
applies for a retroactive award within one year from such 
date, whichever is to the advantage of the veteran.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(1)(ii)(B). While 
rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented filing the claim. 38 C.F.R. § 3.400(b)(1)(ii)(B).

Under 38 C.F.R. § 3.155(a), the claimant or a representative 
of the claimant can file an informal claim by communicating 
an intent to apply for one or more VA benefits.  See also 38 
C.F.R. § 3.1(p).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than August 27, 2002, for the award of 
pension benefits.  As stated above, the Veteran asserts that 
he should be granted an effective date of 1978, as that is 
when he believes he first filed a pension claim with the VA.  
In this case, however, there are multiple decisions that were 
not appealed.  At one point, the Veteran did appeal his claim 
but a final Board decision was rendered April 1989, denying a 
permanent and total disability rating for pension purposes.  
The last final denial occurred in December 1998.  That 
denial, and the prior ones are final, and an effective date 
earlier than August 27, 2002 is legally precluded in the 
absence of clear and unmistakable error.  

Following the December 1998 notification that pension was 
denied, the next time correspondence from the Veteran (or 
someone authorized to act on his behalf) was received was on 
December 2, 1999.  The December 2, 1999 document is a request 
by the Veteran's representative requesting that the claims 
file be transferred to Phoenix VARO and that it be made 
available to the authorized representative for review.  There 
is nothing in the record to show that the Veteran attempted 
to file a claim for VA pension benefits at any time between 
December 1998 and August 2002, formally or informally.

The law and regulation essentially state that the effective 
date for a claim reopened after final disallowance or a claim 
for pension will be the date of claim or date entitlement 
arose, but cannot be earlier than date of claim.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Board is aware 
that the Veteran reported in the August 2002 claim that he 
had been receiving SSA benefits since 1988.  The claims file 
does not include Social Security records.  The Board does not 
find that obtaining these records are necessary in 
adjudication of this claim.  Even if entitlement arose prior 
to the date of claim, the later date is the Veteran's August 
27, 2002, claim for entitlement to pension benefits.  The 
Veteran has not alleged facts that he was incapable of 
submitting a claim for pension under the provisions of 38 
U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 3.400(b)(1)(ii)(B).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that an 
effective date earlier than August 27, 2002, is warranted for 
the award of pension benefits, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107.


ORDER

An effective date earlier than August 27, 2002, for the award 
of pension benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


